Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-10-2005

USA v. Currie
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2806




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Currie" (2005). 2005 Decisions. Paper 1459.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1459


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NON-PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                  Case. No: 03-2806

                           UNITED STATES OF AMERICA

                                           v.

                              REGINALD CURRIE, JR.,
                                         Appellant

                                  _______________

                   On appeal from the United States District Court
                              for the District of New Jersey
                               (D.C. No. 02-CR-00943-1)
                  District Judge: The Honorable Katharine S. Hayden
                                    _______________

                    Submitted Pursuant to Third Circuit LAR 34.1
                                    June 16, 2004

                   Before: Alito, Smith, and Wallace, Circuit Judges*

                                (Filed: March 10, 2005)
                                  _________________

                              OPINION OF THE COURT
                                 _________________

WALLACE, Senior Circuit Judge.




      *
        The Honorable J. Clifford Wallace, Senior United States Circuit Judge for the
Ninth Circuit, sitting by designation.
      Reginald Currie appeals from the sentence imposed following his conviction for

bank robbery under 18 U.S.C. § 2113(a). We vacate the sentence and remand for

resentencing in accordance with the Supreme Court’s recent decision in United States v.

Booker, 543 U.S. __, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).

      VACATED and REMANDED for resentencing.




                                           2